By Judge Thomas D. Horne
The Court will grant the request for a temporary injunction filed in this case. A review of the pleadings and affidavits filed clearly demonstrates that such relief is indicated. The evidence demonstrates that there will be no diminution of the value of the collateral in the event the instant sale is enjoined. Furthermore, the harm to Defendants, should the foreclosure be stayed, pales in comparison to the harm to be suffered by the Complainant. There is no evidence to demonstrate that the payments are in arrears. Furthermore, the pleadings and papers indicate substantial allegations meriting a full development of the record prior to a final disposition. As the Complainant has been unsuccessful in her attempts to refinance the property, a foreclosure at this time would preclude such a fair hearing on the merits. Upon the posting of a bond with surety in the amount of $1000.00 to cover any costs incident hereto, such injunction shall be effective.